Citation Nr: 1340621	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The January 2011 Rating Decision, inter alia, denied the Veteran's claim of service connection for tinnitus.  The Veteran filed a timely Notice of Disagreement in December 2011.  The RO then furnished the Veteran a Statement of the Case in July 2012, and the Veteran filed a Substantive Appeal, Form 9, in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his tinnitus was due to in-service noise exposure.  His military occupational specialty was that of a cannoneer in field artillery.

On VA examination in December 2010, the Veteran described his tinnitus as intermittent, occurring one or two times per month for about 48 hours.  The VA examiner opined that the Veteran's tinnitus was not caused by or a result of service.  In his rationale, the examiner noted that "the frequency and duration (only once a month lasting up to 48 hours) is not typical of tinnitus resulting from acoustic trauma."  

The Veteran has consistently reported in his August 2010 initial claim, December 2011 Notice of Disagreement, August 2012 Form 9, and January 2013 Informal Hearing Presentation (IHP) from his representative, that he incurred tinnitus while on active duty through the unprotected noise exposure he experienced during his work as a cannoneer in the artillery.  The Veteran has claimed that his tinnitus began in service and, although it has been intermittent, it has continued since service.  He has also contended that he did not report the tinnitus previously because he did not know it was a disability.  

Although the September 2010 VA examiner considered the claims file, including the Veteran's lay statements regarding the frequency and duration of the tinnitus symptoms each month, it is not clear that he considered the Veteran's lay statements pertaining to the onset of the tinnitus and its pervasiveness through the years since the Veteran's discharge.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Additionally, in the January 2013 IHP, the Veteran's representative raised the theory that the Veteran's tinnitus was due to his service-connected left ear hearing loss.  However,  the examiner has not yet addressed whether the Veteran's tinnitus was a result of or aggravated by his service-connected left ear hearing loss.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for tinnitus, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the audiologist who examined the Veteran in December 2010 (Dr. S.L.M.), for an addendum opinion. 

Based on review of the claims file, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that tinnitus had its onset in or is otherwise medically related to service, to specifically include alleged acoustic injury and/or the report of tinnitus in service.  Specifically, the examiner shall consider the Veteran's lay statements regarding the onset and history of his tinnitus.  The examiner should explain why the frequency and duration of the Veteran's tinnitus was not typical of tinnitus resulting from acoustic trauma.  In this regard, the examiner should point to any available medical authorities for such conclusion.

The examiner must also consider whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's tinnitus is a result of, caused by the service-connected left ear hearing loss.  If it is not found that the service-connected left ear hearing loss caused tinnitus, the examiner should state whether the service-connected hearing loss increased the severity of tinnitus (i.e., aggravated tinnitus) beyond the natural progress of the disability.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation and explain how he/she came to that conclusion.

A complete rationale should be provided for all opinions.  In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records, the August 2010 VA examination report, all other post-service medical evidence, and the Veteran's contentions. 

If the prior examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner , at a VA medical facility, to obtain a medical opinion addressing the question posed above and providing the requisite rationales for all opinions requested.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3) (2013).


